Citation Nr: 1829439	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  13-10 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R.A. Elliott II, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1971 to November 1976.  He died in March 2009.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the claim was subsequently moved to the Chicago, Illinois RO.

The appellant testified at a travel board hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of those proceedings is of record.

In July 2016, the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the July 2016 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The Veteran died in March 2009.  The cause of death was pneumonia, acute respiratory distress syndrome, and atypical chronic myelogenous leukemia. 

2. During his lifetime, the Veteran was not service-connected for any disability.

3. A disability incurred or aggravated in service neither caused nor contributed substantially or materially to cause the Veteran's death.



CONCLUSION OF LAW

A disability incurred or aggravated in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The appellant has not raised any issues with the duty to notify or duty to assist during the course of this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Cause of Death Service Connection

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C. § 1310; 38 C.F.R. § 3.312. 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected disability affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312 (c)(3) (2015).

The appellant contends generally that the Veteran's cause of death is a result of his active duty service. The Veteran died on March [redacted], 2009 and his cause of death is recorded as pneumonia, acute respiratory distress syndrome, and atypical chronic myelogenous leukemia. 

During the Veteran's lifetime, service connection was not established for any disability, and, consequently, no service-connected disabilities were listed on the death certificate as a contributing or underlying cause of the Veteran's death.  Moreover, there is no competent evidence showing a causal connection, or showing that a service-connected disability caused or was a material factor in the production of the Veteran's death.

With regard to a nexus between the Veteran's military service and his fatal pneumonia, acute respiratory distress syndrome, and atypical chronic myelogenous leukemia, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against such a finding.

In this regard, the Board construed the appellant's claim liberally, and in reviewing the service treatment records, found three occasions in which the Veteran went to sick call for complaints having to do with the respiratory system.  Thus, the Veteran's claims folder was forwarded to a VA examiner for a medical opinion as to the cause of the Veteran's death.  In a December 2016 report, the VA examiner, following an extensive and thorough review of the Veteran's file, indicated that the Veteran's claimed condition was less likely as not incurred in or was caused by his military service.  The rationale provided was that he had atypical chronic myelogenous leukemia with pneumonia being the terminal cause of death.  Pneumonia and acute respiratory distress are not unusual in leukemias where immunity is low, infection is common.  Three episodes of chest pain, cough, shortness of breath, sore throat [noted in the Veteran's service treatment records] were upper respiratory infections that are common in people and usually resolve as with the Veteran and it is unrelated to pneumonia that occurred 35 years after upper respiratory infections.  His immediate cause of death was leukemia with pneumonia and acute respiratory distress syndrome.

The December 2016 VA opinion was based upon thorough review of the record and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which, besides the three episodes of chest pain, cough, shortness of breath, sore throat noted above, is absent any report of symptomatology of a pneumonia, acute respiratory distress syndrome, and atypical chronic myelogenous leukemia disability until decades after service.

To the extent that the appellant asserts that the Veteran's fatal pneumonia, acute respiratory distress syndrome, and atypical chronic myelogenous leukemia are related to his military service, the Board reiterates that lay people are competent to testify to visible or otherwise observable symptoms of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  However, in this case, the appellant's statements that the Veteran's fatal pneumonia, acute respiratory distress syndrome, and atypical chronic myelogenous leukemia are related to his military service relates to a question as to an internal, not directly observable disease, unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  The lay statements of the appellant concerning a nexus between the Veteran's cause of death and his military service are therefore not competent in this regard.

A preponderance of the evidence reflects that pneumonia, acute respiratory distress syndrome, and atypical chronic myelogenous leukemia were the overwhelming cause of the Veteran's death, and that they were not related to the Veteran's service.  No other disabilities are shown to have contributed in a substantial way to the Veteran's death.  Hence, the benefit of the doubt doctrine is not for application, and the claim is denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


